Citation Nr: 1510850	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-34 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1971 to September 2001.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied TDIU in September 2009, and again in April 2010 after reconsideration of new evidence submitted within one year.  

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  The Board has considered the records contained in the electronic claims file and the paper claims folder in adjudicating this decision.

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 C.F.R. §§ 3.340, 4.16(a), (b) (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In light of the full grant of the benefit sought as to the issue of a TDIU, any error in providing appropriate notice or assistance would be harmless error.

TDIU

The Veteran essentially contends that his service-connected disabilities render him unemployable. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

Merely theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975). The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.  Id.  

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the (service-connected) condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service- connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

In this case, the Veteran is currently service-connected for coronary artery disase (CAD) at 60 percent; right knee replacement at 30 percent; left knee replacement at 100 percent from April 14, 2014 until June 1, 2015, and 30 percent thereafter; tinnitus at 10 percent; gastroesophageal reflux disease (GERD) at 10 percent; carpal tunnel syndrome of the right wrist at 10 percent; right wrist fracture at 0 percent; left ear hearing loss at 0 percent; right inguinal hernia repair at 0 percent; and hypertension at 0 percent.  The Veteran's combined disability rating has been 80 percent or higher since March 2008.  Therefore, the Veteran's disability meets the percentage rating standards for TDIU on a scheduler basis.  38 C.F.R. § 4.16(a). 

In October 2009, the Veteran was awarded Social Security Administration (SSA) Disability benefits based on his bilateral knee problems and coronary artery disease with stent replacement.  

In November 2009, the Veteran submitted an employment questionnaire.  He noted that he had been in the U.S. Navy from 1971 to 2001, and then worked at Marianna Air Motive in construction from 2002 until 2004.  He claimed that he left his last job because of his disability.  

SSA records confirm that the Veteran has a high school education and that he also worked as an air craft mechanic during his time in the Navy.  

In December 2009, a request for employment information completed by Marianna Air Motive noted that the Veteran had been a sheet metal mechanic from December 2002 to April 2004 and that he had been laid off due to lack of work. 

In March 2010, the Veteran was afforded an examination to assess the status of his service-connected disabilities related to his TDIU claim.  Overall, the examiner opined that the Veteran may be expected to engage in some light and sedentary employment and activities consistent with his age.  The Veteran was also seen for a VA examination for his ears in March 2010.  The examiner opined that while the Veteran's tinnitus would not impair employment, that due to his hearing loss, the Veteran should not work in a position involving hazardous noise exposure in order to present further hearing loss. 

January 2012 records from the Naval Hospital in Pensacola noted that the Veteran had complaints of persistent lightheadedness, which was at times frequent and bothersome.  

In October 2013, the Veteran was evaluated by a private physician, Dr. H.S.  The examiner reviewed the claims file.  The examiner noted the Veteran had some dizziness as a result of his hypertension medication which occurred 3 to 4 times per week and lasted 5-10 minutes.  The Veteran's CAD made it difficult for him to breath and he felt tightening in his chest.  The examiner reported that the Veteran had dizziness with exertion and these heart problems caused him constant fatigue.  The examiner reported that the Veteran's right knee would become stiff with prolonged sitting and he had to move every hour or so to relieve the pain and swelling.  The left knee was also painful, swollen and stiff.  The Veteran took Percocet for the pain which made him sleepy and he could not drive a car on those days.  The examiner next noted that the Veteran's GERD woke him up and then it took him an hour and a half to return to sleep, which resulted in him being tired the next day.  Regarding carpal tunnel syndrome, the Veteran estimated that he could use his hand for half an hour to 45 minutes before it became numb.

Overall, the examiner opined that while none of the Veteran's service-connected disabilities on their own would make him unemployable, that collectively taken together they preclude the Veteran from working on a full time basis.  The examiner stated that he felt that it was highly unlikely any employer would tolerate the frequent lake of concentration and inability to sit for a prolonged period of time.  The examiner noted that the Veteran would be unproductive for a large part of a normal work day due to lack of consistent use of his dominate hand, occasional daytime sleepiness, and the combination of pain medicine and frequent interruptions in his nightly sleep.

Based on review of the evidence, the Board finds that a TDIU is warranted.  The weight of the evidence clearly demonstrates that the Veteran has a service-connected disabilities that when taken together demonstrate such severity as to preclude employment.  

Although the March 2010 VA examiner opined that the Veteran's service-connected disabilities did not preclude him from light or sedentary work, the more recent October 2013 private opinion noted that the Veteran's disabilities would preclude him from securing employment due to his inability to concentrate, inability to sit, and lack of sleep.  In addition, the Social Security Administration (SSA) determined in October 2009 that the Veteran was disabled due to his service-connected bilateral knees and coronary artery disease.  While the SSA determination is not controlling, as the regulations controlling the grant of SSA benefits differ from those which govern the assignment of TDIU, the determination is nonetheless favorable evidence that must be considered and weighed against other evidence.  Furthermore, the 2010 examiner did not specify what type of work the Veteran would be able to do, and the Board finds that given that the Veteran has a high school education and worked as a mechanic for essentially his entire career, it is not clear what type of work he would be able to transition to that would be of a sedentary or administrative nature, given his education and employment history.  There is no evidence that the Veteran has been trained to perform any other duty, and the medical and lay evidence demonstrates that he is no longer capable of performing as a mechanic due to his service-connected disabilities.  See Timmerman, supra.  The Board finds the more recent medical opinion to be sufficient evidence that the Veteran is currently unable to unable to secure and follow substantially gainful employment as a result of his service-connected disabilities, when taken in view of his work history, education, and overall level of functional impairment.  As such, the Board finds that entitlement to TDIU is warranted.  38 C.F.R. §§ 3.341, 4.16, 4.19.


ORDER

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

In a July 2012 rating decision, VA denied service connection for sleep apnea.  Notice of that determination was sent to the Veteran in July 2012.  

In a statement received in January 2013, the Veteran expressed disagreement with the denial of service connection.  Afterwards, the Veteran's attorney's office faxed multiple requests for updates regarding this appeal.  In February 2014, VA informed the Veteran's representative via telephone that the Veteran's file was currently at the Board and therefore the Regional Office (RO) could not work on the January 2013 Notice of disagreement.  The RO has not yet had the opportunity to issue a Statement of the Case (SOC) as to the issue of entitlement to service connection for sleep apnea.  As such, the RO is now required to send the Veteran an SOC as to this issue.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the Veteran on the issue of service connection for sleep apnea, based on the January 2013 Notice of Disagreement.  If, and only if, the appeal is perfected by a timely filed substantive appeal, this issue should be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


